Citation Nr: 0824705	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  04-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from December 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

This claim was previously before the Board in April 2006, at 
which time the Board remanded the veteran's claim for 
additional development.  While the Board is loath to delay 
the case any further, we simply do not have sufficient 
evidence to render a fully responsive and equitable 
resolution of the pending issue at this time.

The veteran has asserted that his service-connected PTSD is 
more disabling than his current disability evaluation would 
suggest.  He has stated that he suffers from depression and 
anxiety, as well as nightmares, flashbacks, intrusive 
thoughts, and difficulty sleeping.  Therefore, he seeks an 
increased evaluation.

At a January 2004 hearing before a Decision Review Officer at 
the RO, the veteran testified that he received therapy with 
Dr. M at a VA facility on Forest in Dallas.  The record 
contains an October 2002 letter that includes a diagnosis of 
PTSD from Dr. M of the Vet Center on Forest Lane in Dallas.  
As a result of the prior remand, a request was made for the 
veteran's records from the VA Medical Center in Dallas.  
While these records were obtained, they unfortunately do not 
contain any of the veteran's treatment notes with Dr. M and 
the Vet Center.  Therefore, the Board finds that it is 
necessary for the veteran's records from the Dallas Vet 
Center to be obtained.

The veteran had a VA examination in April 2007.  Since the 
Vet Center records were not available for review by the 
examiner, the Board finds it is necessary to seek an addendum 
to the examination report.   

Accordingly, the case is REMANDED for the following action:

1.	Contact the Dallas Vet Center and request 
that they provide a copy of the veteran's 
treatment records. 

2.	Once the above-requested development has 
been completed and after the records have 
been associated with the claims folder, the 
RO should request an examination report 
addendum from the psychologist who 
conducted the April 2007 VA examination.  
The claims file, to include a copy of this 
Remand, must be made available to the 
examiner, and the addendum should include 
discussion of the veteran's Vet Center 
treatment records.  If the physician who 
conducted the April 2007 psychological 
examination is not available, the RO should 
request that another psychologist review 
the veteran's claims file.  The addendum 
should include a Global Assessment of 
Functioning (GAF) score, as well as a 
narrative statement as to the significance 
of the score assigned.  An estimate as the 
GAF score for the preceding year should 
also be provided.  A complete rationale for 
any opinions expressed should be included.

3.	Thereafter, the veteran's claim for an 
increased evaluation for the service-
connected PTSD must be readjudicated.  If 
the decision remains adverse to the 
veteran, he and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC) and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the 
U.S.Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


